Citation Nr: 0505023	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertensive arteriosclerotic heart disease.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for gout.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Manila, the Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant was afforded a hearing before a hearing officer 
at the RO in November 2003.  A transcript of the hearing has 
been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 1982 the service department certified the 
appellant's dates of service from October 1967 to October 
1973 and from August 1977 to September 1984.  In June 2002, a 
DD Form 214 was associated with the claims file.  The form 
reflects service from September 1984 to August 1987.  The 
rating decisions and statement of the case seem to reflect 
that the AOJ has not accepted service subsequent to 1984.

The Board notes that a VCAA letter was issued in June 2004.  
The appellant has not had subsequent process.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should correctly establish 
the dates of service and reflect such in 
a supplemental statement of the case.

2.  The AOJ should provide the appellant 
with proper post-VCAA notification 
process.  Such may be combined with the 
supplemental statement of the case.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


